Title: From John C. Calhoun to Thomas Boylston Adams, Jr., 11 March 1824
From: Calhoun, John C.
To: Adams, Thomas Boylston, Jr.


				
					SIR:
					DEPARTMENT OF WAR, March 11. 1824
				
				You are hereby notified, that the President  has this day conditionally appointed you a Cadet in the service of the United States; and that, on repairing to West Point, in the State of New York, in the month of June next, and reporting yourself to the Superintendent of the Military Academy, you will be examined for admission into that Institution, and, if qualified, will be admitted, conditionally, as a Cadet.Your Warrant of appointment as Cadet, to be dated back in June, will be made out and transmitted to you, should the Academick Staff, on the termination of the examination in January next, report favourably as to your conduct, industry, and qualifications; but should the report be unfavourable, you will be no longer considered a member of the Academy.You will immediately inform this Department of your acceptance or non-acceptance. Should you accept and repair to West Point, and report yourself as above stated, your pay will commence on passing your examination for admission; but unless you repair to West Point at the time specified, or render a sataisfactory reason for delay, your appointment will be recalled.Your acceptance must be accompanied by a declaration from your parent or guardian, (as the case may be) giving consent to your signing articles, binding yourself to serve five years, unless sooner discharged, which will be computed from  the time of your joining the Military Academy.
				
					J C CalhounSecretary of War.
				
				
					Qualifications necessary for Admission.Each Cadet, previous to being admitted a member of the Military Academy, must be able to read distinctly and pronounce correctly; to write a fair legible hand; and to perform, with facility and accuracy, the various operations of the ground rules of Arithmetic, both simple and compound; of the rules of reduction; of single and compound proportion; and also of vulgar and decimal fractions; and be above fourteen, and not exceeding twenty-one, years of age.
				
			